DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by USPUB 2010/0247895A1 issued to Tomoyuki et al. 
	Regarding Claims 1 and 2, where Applicant seeks a synthetic leather comprising at least a base (i), an adhesive layer (ii), and a skin layer (iii), the adhesive layer (ii) and the skin layer (iii) being both formed of a urethane resin composition including a urethane resin and water, the urethane resin being produced using an aromatic polyisocyanate as a raw material: Applicant is directed to the teachings of 

	Regarding Claims 2 and 8, where Applicant seeks that the synthetic leather according to claim 3. The synthetic leather according to claim 2, wherein the aromatic polyisocyanate (a1) includes toluene diisocyanate or phenylene diisocyanate (claim 8) ; Applicant is directed to ¶ 0023 where the instant reference shows that aromatic diisocyanates such as phenylene diisocyanate or toluene may be used.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2016/140025 A1 issued to Tetsui (English equivalent of USPUB 2018/0030650A1 is being used to cite paragraphs]. 
	Tetsui teaches making leather-like sheets with excellent chemical resistance and discoloration resistance utilizing an aqueous urethane resin composition. The invention provides a method for producing a leather-like sheet in the form of a laminate including a film, the method including forming the film by applying an aqueous urethane resin composition onto a substrate and drying the composition, the aqueous urethane resin composition including a urethane resin, a nonionic emulsifier and an aqueous medium, the urethane resin being one obtained by reacting a polyol including a carboxyl group-
	At ¶ 0032, the instant reference teaches that the aromatic polyisocyanate is essential for obtaining excellent chemical resistance and texture. For example, the aromatic polyisocyanate (a2) may be, among others, phenylene diisocyanate, toluene diisocyanate, diphenylmethane diisocyanate, naphthalene diisocyanate, polymethylenepolyphenyl polyisocyanate or carbodiimidized diphenylmethane polyisocyanate. These aromatic polyisocyanates may be used singly, or two or more may be used in combination. Of these, diphenylmethane diisocyanate is preferably used for the reason that chemical resistance and texture can be further enhanced.
	Regarding wherein the urethane resin (A) includes an anionic group, and the concentration of the anionic group in the urethane resin (A) is 0.35 mmol/g or less; Applicant is directed to ¶ 0038.
	Regarding  wherein the urethane resin (A) has an aromatic ring concentration of 0.1 to 2.5 mol/kg; Applicant is directed to Claim 2 of Tetsui.
	Regarding wherein the urethane resin (A) has a weight-average molecular weight of 2,000 to 150,000: Applicant is directed to ¶ 0061.
	Regarding wherein the urethane resin (X) has a urea bond concentration of 1.2 mol/kg or less; Applicant is directed to Claim 1, ¶’s 0006, 0008, 0038, 0039.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 15/734,595 (USPUB 2021/0230797).  The claims filed on 12/03/2020 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although, the conflicting claims are not identical , they are not patently distinct from each other because the embodiment of the instant claims would be rendered obvious by the embodiments of Claims 1-20 of the current application.  Both the instant application and the those of 15/734,595 make a synthetic leather that structurally and compositionally have the same base material, same adhesive, same skin.  Both applications also further require an aromatic polyisocyanate, which can include toluene diisocyanate.
This is a provisional nonstatutory double patenting rejection.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 15/734,613 (USPUB 2021/0230800).  The claims filed on 12/03/2020 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although, the conflicting claims are not identical , they are not patently distinct from each other because the embodiment of the instant claims would be rendered obvious by the embodiments of 
	This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP